Citation Nr: 0024157	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-18 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependent's Educational Assistance under the provisions of 38 
U.S. Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to June 
1961.  The appellant, who is the adult son of the veteran, 
received Dependent's Educational Assistance under the 
provisions of 38 U.S. Code Chapter 35 on a number of 
occasions from 1977 to 1984 when the benefits were 
terminated.  In April 1993, he requested that the benefits be 
resumed.  In June 1993 he was advised by the Department of 
Veterans Affairs (VA) Regional Office Chicago, Illinois, that 
his request for an extension of benefits under 38 U.S. Code 
Chapter 35 was disallowed since he was over age 31.  The 
appellant appealed from that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The veteran has been rated 100 percent disabling for many 
years and basic eligibility for his dependents to receive 
Dependent's Educational Assistance under 38 U.S. Code Chapter 
35 has been established.

3.  The veteran's son, the appellant, was born in October 
1959 and received Dependent's Educational Assistance benefits 
under 38 U.S. Code Chapter 35 until 1984. 

4.  In April 1993 the appellant requested that his 
Dependent's Educational Assistance under 38 U.S. Code Chapter 
35 be resumed.  


CONCLUSION OF LAW

Entitlement to an extension of the delimiting date for 
Dependent's Educational Assistance benefits under 38 U.S. 
Code Chapter 35 is not warranted.  38 U.S.C.A. § 3512 (West 
1991); 38 C.F.R. §§ 21.3040(d), 21.3041(e), 21.3043 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background.

The veteran has established service connection for a 
psychiatric condition and has been evaluated as 100 percent 
disabled for many years.  Basic eligibility of his dependents 
for Dependent's Educational Assistance under 38 U.S. Code 
Chapter 35 has been established.

The veteran's son, the appellant, received Dependent's 
Educational Assistance benefits under 38 U.S. Code Chapter 35 
on several occasions from 1977 until 1984 when the benefits 
were discontinued since he had terminated his schooling.  The 
record reflects that the appellant was born in October 1959.

In April 1993 the appellant submitted a request for a 
resumption of Dependent's Educational Assistance benefits 
under 38 U.S. Code Chapter 35.  He submitted an August 1991 
statement by a psychiatrist reflecting that he had had 
chronic psychotic symptoms since about seven years' 
previously.  It was noted that he was in receipt of Social 
Security disability benefits for paranoid schizophrenia.  
Various findings were recorded.  The diagnosis was 
schizoaffective disorder with significant paranoid and 
grandiose delusions, depression and agitation.  The condition 
was considered moderate to severe in degree.

A report by the Social Security Administration confirms that 
the appellant had been in receipt of Social Security 
disability benefits, and that the disability had begun in 
February 1985.

The appellant's claim for a resumption of his Dependent's 
Educational Assistance under the provisions of 38 U.S. Code 
Chapter 35 was denied by the regional office on the basis 
that he was over age 31 and the delimiting date for the 
receipt of such benefits could not be extended beyond that 
age.

II.  Analysis.

No person is eligible for educational assistance beyond his 
or her 31st birthday, (with an exception for completion of 
the current semester or quarter).  38 C.F.R. § 21.3040(d).

Extensions to ending dates may be granted when there is 
suspension of the program due to conditions determined by the 
VA to have been beyond the person's control (see Section 
21.3043) extended for the length of the period of suspension, 
but not beyond age 31.  See  21.3040(d)(1).  38 C.F.R. 
§ 21.3041(e).

For an eligible person who suspends his program due to 
conditions determined by the VA to have been beyond his or 
her control the period of eligibility may, upon his request, 
be extended by the number of months and days intervening 
[between] the date the suspension began and the date the 
reason for suspension ceased to exist.  The burden of proof 
is on the eligible person to establish that suspension of a 
program was due to conditions beyond his or her control.  The 
period of suspension shall be considered to have ended as of 
the date of the person's first available opportunity to 
resume training after the condition which caused it ceased to 
exist.  The following circumstances may be considered as 
beyond the eligible person's control:  (a) While in active 
pursuit of a program of education he or she is appointed by 
the responsible governing body of an established church, 
officially charged with the selection and designation of 
missionary representatives, in keeping with its traditional 
practice, to serve the church in an official missionary 
capacity and is thereby prevented from pursuit of his or her 
program of studies.  (b) Immediate family or financial 
obligations beyond his or her control require the eligible 
person to take employment, or otherwise preclude pursuit of 
his or her program.  (c) Unavoidable conditions arising in 
connection with the eligible person's employment which 
preclude pursuit of his or her program.  (d) Pursuit of his 
or her program is precluded because of the eligible person's 
own illness or illness or death in his or her immediate 
family.  (e) Active duty, including active duty for training 
in the Armed Forces.  38 C.F.R. § 21.3043.

In this case, the appellant's Dependent's Educational 
Assistance were discontinued in 1984 due to the termination 
of his schooling.  In April 1993 he applied for a resumption 
of the benefits.  He submitted a psychiatric evaluation 
reflecting that he had had chronic psychotic symptoms since 
about 1984 after multiple stressors had led to his first 
nervous breakdown.  It was indicated that he was receiving 
Social Security disability benefits based on paranoid 
schizophrenia.  The diagnosis was schizoaffective disorder 
with significant paranoid and grandiose delusions, depression 
and agitation.  The condition was considered moderate to 
severe in degree.  Thus, it appears that the appellant's 
plans for further education may have been precluded because 
of his illness.  Although the period of eligibility for 
Dependent's Educational Assistance benefits may be extended 
in such circumstances, the law is very specific and clearly 
states that the period of eligibility may not be extended 
beyond age 31 under such circumstances.  Since the appellant 
was born in October 1959, he was 33 years of age at the time 
he applied for an extension of the delimiting date for the 
Dependent's Educational Assistance benefits and therefore 
such an extension is legally precluded.  The claim is of no 
legal merit and favorable action in connection with his 
request for extension of the delimiting date for such 
benefits is not possible.  Sabonis v. Brown, 6 Vet. App. 438 
(1994); 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040, 3041, 3043.


ORDER

Entitlement to an extension of the delimiting date for 
Dependent's Educational Assistance under 38 U.S. Code Chapter 
35 is not established.  The appeal is denied.


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

